 1                              UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3                                            ***
 4   AMERICAN FINANCIAL SERVICES                      Case No. 2:19-CV-01708-APG-EJY
     ASSOCIATION, NEVADA CREDIT UNION
 5   LEAGUE, and NEVADA BANKERS
     ASSOCATION,
 6                                                               ORDER
                  Plaintiff,
 7
           v.
 8
     MARY YOUNG, in her official capacity as
 9   Commissioner of the Financial Institutions
     Division of the Nevada Department of
10   Business and Industry, and AARON FORD, in
     his official capacity as Nevada Attorney
11   General,
12                Defendants.
13

14         Before the Court is the parties Stipulation to Extend Time to Respond (ECF No.
15   8). The Stipulation, which addresses a pending preliminary injunction, seeks an
16   extension of 21 days to November 12, 2019. However, no reason for this extension
17   was provided.
18         Accordingly,
19         IT IS HEREBY ORDERED that the Stipulation to Extend Time to Respond is
20   GRANTED in part and DENIED in part.
21         IT IS FURTHER ORDERED that the extension of time to respond to the
22   Complaint is GRANTED.
23

24

25

26

27

28
                                                  1
 1         IT IS FURTHER ORDERED that the parties’ request for an extension of time
 2   to respond to Plaintiff’s Motion for Preliminary Injunction is DENIED. The parties
 3   are directed to submit a revised request or stipulation providing the basis for the
 4   request and how it impacts the pending preliminary injunction.
 5

 6         DATED: October 22, 2019

 7

 8

 9
                                           ELAYNA J. YOUCHAH
10                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             2
